Name: Commission Regulation (EEC) No 2407/83 of 25 August 1983 laying down detailed rules for the application of Article 39 of Regulation (EEC) No 337/79 for the 1983/84 wine-growing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 8 . 83 Official Journal of the European Communities No L 236/15 COMMISSION REGULATION (EEC) No 2407/83 of 25 August 1983 laying down detailed rules for the application of Article 39 of Regulation (EEC) No 337/79 for the 1983/84 wine-growing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Articles 6 (3), 39 (8) and 65 thereof, Having regard to Regulation (EEC) No 2179/83 of 25 July 1983 laying down general rules for distillation operations involving wine and the by-products of wine-making (3), and in particular Article 30 thereof, Whereas the operations referred to in Article 39 of Regulation (EEC) No 337/79 are to be carried out in accordance with the provisions of Regulation (EEC) No 2179/83 ; Whereas it is necessary to determine both the condi ­ tions for the fulfilment by producers of the obligations laid down in Article 39 (2) and (3) of Regulation (EEC) No 337/79, and the obligations incumbent on distil ­ lers ; Whereas wine producers are required to deliver for distillation a quantity of product with an alcohol content which corresponds to a percentage of the volume of alcohol naturally contained in the grapes used to produce the wine ; whereas the Commission is required to fix that percentage within a given upper limit ; Whereas it is particularly difficult in practice to calcu ­ late the quantity of product to be delivered in relation to the alcohol content of the grapes used, primarily on account of the significant fluctuations in the relation between the grapes used and the wine obtained, depending on the grape varieties ; whereas, by contrast, these difficulties are obviated and checks made simpler and more efficient if the same calculation is carried out in relation to the alcohol contained in the wine ; whereas this method of calculation also enables the economic objective of the measure to be met without producers being required to deliver larger quantities ; Whereas, in accordance with Article 13 (3) of Regula ­ tion (EEC) No 2179/83 , producers who deliver their grape marc for the manufacture of oenocyanin qualify for a reduced percentage ; whereas, taking into account the fact that the alcohol contained in the marcs repre ­ sents a substantial proportion of the quantity of alcohol to be delivered, the reduced percentage should be fixed at three ; whereas, pursuant to the same provi ­ sion, producers of white quality wines psr qualify for a reduced rate ; whereas experience in preceding wine ­ growing years suggests that this rate should be fixed at 5% ; Whereas, for the purpose of determining the quantity of alcohol to be contained in the products to be deli ­ vered, it is also necessary to fix, in accordance with Article 39 (2) of Regulation (EEC) No 337/79, a stan ­ dard natural alcoholic strength for each wine-growing year and each wine-growing zone ; whereas, however, by virtue of Article 39 (4) of Regulation (EEC) No 337/79, producers in certain zones are not subject to the obligation in question ; whereas, in the absence of precise information on the alcoholic strength of wines for the coming wine-growing year, this determination may be undertaken by reference to the average strengths recorded in the wine-growing zones concerned in previous wine-growing years, taking into account improvements in quality ; whereas, however, it is necessary to allow for the possibility of altering the alcoholic strength referred to above before the date on which distillation of the wine commences in order to take account of the quality of the vintage ; whereas, moreover, experience has shown that provision should be made for the adoption of different alcoholic strengths for administrative units which, having suffered from exceptionally bad weather conditions, are recognized as disaster areas by Member States ; Whereas the fixing of the buying-in price for by-products of wine-making should take account, on the one hand, of the need to ensure that all producers fulfil the obligation to distil in every respect and, on the other hand, of the level of the market price for alcohol distilled from wine ; Whereas, in order to ensure that the arrangements are as effective as possible, provision should be made for certain time limits on the operations to be carried out by producers and distillers ; (') OJ No L 54, 5. 3 . 1979, p. 1 . 0 OJ No L 163, 22. 6 . 1983, p. 48 . 0 OJ No L 212, 3 . 8 . 1983, p. 1 . No L 236/ 16 Official Journal of the European Communities 26. 8 . 83 laid down in Articles 25 and 26 of Regulation (EEC) No 2179/83 ; Whereas, in cases where the by-products of wine ­ making are withdrawn under supervision in accor ­ dance with Article 39 (4) and (5) of Regulation (EEC) No 337/79, a minimum average alcoholic strength should be laid down for those by-products ; whereas, in the absence of precise information on this matter for the coming wine-growing year, this strength may be fixed by reference to the average strengths recorded in the different wine-growing zones concerned in previous wine-growing years ; whereas, however, the system of withdrawal hitherto applied in some Member States included the fixing of a different alco ­ holic strength which was varied, where appropriate, according to the administrative units ; whereas, in order to permit a smooth transfer from the old to the new system of withdrawal under supervision, Member States should be authorized to fix, under certain condi ­ tions, an average minimum alcoholic strength higher than that fixed as flat rate ; Whereas, in order that the Commission may keep a general watch on compliance with the obligation to distil the by-products of wine-making, the Member States concerned must notify it regularly, on the basis of reports from distillers, of the progress and outcome of distillation operations ; Whereas Article 6 of Regulation (EEC) No 337/79 provides that only producers fulfilling the obligations laid down in Article 39 of that Regulation during a reference period to be determined may qualify for the intervention measures ; whereas that period must therefore be specified ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, Whereas the need to improve the quality of wine requires that all marc and lees be distilled ; whereas the distillation of wine at the beginning of the wine ­ growing year should therefore be prohibited ; Whereas distillers may, in accordance with Article 39 (6) of Regulation (EEC) No 337/79, either qualify for aid in respect of the product to be distilled or deliver to the intervention agency the product obtained by distillation ; Whereas the amount of the aid should be fixed accor ­ ding to the criteria laid down in Article 16 of Regula ­ tion (EEC) No 2179/83 ; whereas, in order to avoid the production of poor-quality potable spirits, it should be stipulated, in the absence of Community provisions on this matter, that the potable spirits produced must comply with the national provisions in force ; Whereas, to qualify for the aid, the parties concerned must lodge an application accompanied by a number of supporting documents ; whereas, to ensure that the system operates uniformly in all Member States, time limits should be laid down for the lodging of applica ­ tions for the payment of aid to distillers and for the submission of proof of payment of the buying-in price ; Whereas a standard price should be paid by the inter ­ vention agencies for the products delivered to them ; whereas this price must be fixed in accordance with the criteria laid down in Article 18 (2) of Regulation (EEC) No 2179/83 ; Whereas, in the absence of an organized Community market in ethyl alcohol, the intervention agencies responsible for marketing such alcohol are obliged to resell it at less than the buying-in price ; whereas provision should be made for the difference between the buying-in price and selling price for such alcohol to be borne, at a standard rate, by the Guarantee Section of the EAGGF ; Whereas the provisions on the financing of interven ­ tion laid down in Council Regulation (EEC) No 729/70 ('), as last amended by Regulation (EEC) No 2788/72 (2), should be extended to cover the taking ­ over by the intervention agencies of products derived from distillation ; Whereas any wine which must be delivered for distil ­ lation in order to discharge the obligation laid down in Article 39 (2) of Regulation (EEC) No 337/79 may be fortified for distillation ; whereas the provisions concerning distillation operations should therefore be amended in consequence, in accordance with the rules HAS ADOPTED THIS REGULATION : Article 1 This Regulation lays down, for the 1983/84 wine ­ growing year, detailed rules for the application of Article 39 of Regulation (EEC) No 337/79. Article 2 1 . Producers subject to the obligation laid down in Article 39 (2) and (3) of Regulation (EEC) No 337/79 shall discharge that obligation by delivering, in accor ­ dance with Article 3 and not later than 31 July 1984 :  marc and lees or the liquid product produced by the over-pressing of grape marc and the pressing of wine lees to an approved distiller,  any wine to an approved distiller or an approved processor fortifying wine for distillation . o OJ No L 94, 28 . 4. 1970, p. 13 . 0 OJ No L 295, 30 . 12 . 1972, p. 1 . 26. 8 . 83 Official Journal of the European Communities No L 236/17 2. The minimum alcoholic strength of products delivered for distillation shall be laid down by the Member States . producer an advance of at least 80 % of the price referred to in paragraph 1 . However, the producer and distiller may agree that the advance is to be paid after delivery of the products, but not more than one month after the invoice concerning them is presented. The balance shall be paid to the producer by 31 December 1984 at the latest. Article 3 1 . The amount of alcohol contained in the products delivered for distillation shall be :  8 % of the volume of alcohol contained in the wine, when the wine is obtained by direct vinifica ­ tion of grapes,  3 % of the volume of alcohol contained in the wine, when the wine is obtained by vinification of grape must, partially fermented grape must or new wines still in fermentation . 2. The percentage referred to in the first indent of paragraph 1 shall be reduced to :  three for producers delivering marc for the manu ­ facture of oenocyanine,  five for producers of white quality wines psr, for that part of their production which qualifies as such. Article 4 For the purpose of determining the volume of alcohol contained in products delivered for distillation pursuant to Article 39 of Regulation (EEC) No 337/79 , the standard natural alcoholic strength by volume shall be :  8,5 for zone B,  9,0 for zones C I,  9,5 for zone C II,  10,0 for zones C III . However, the alcoholic strengths given above may be altered before the wine-distilling operations referred to in Article 7 begin , if the quality of the vintage so requires. Such strengths may also be altered for administrative units or parts thereof which are recog ­ nized as disaster areas by the Member States within the meaning of national law. Article 5 1 . The price to be paid by the distiller to the producer for marc, lees, the liquid product obtained by the over-pressing of grape marc and wine lees, and any wine delivered for distillation, hereinafter called 'the buying-in price for wine delivered for distillation', shall be 1,06 ECU per % vol per hectolitre of alcohol contained in the products . 2. Not later than three months after the producer has delivered the products, the distiller shall pay the Article 6 Not later than the 10th day of each month, distilllers shall communicate to the intervention agencies, for the previous month, a statement of quantities of products obtained from distillation, broken down into the categories referred to in the first subparagraph of Article 3 ( 1 ) of Regulation (EEC) No 2179/83 . Article 7 Subject to Article 11 , the distillation operations referred to in Article 39 of Regulation (EEC) No 337/79 shall not take place after 31 August 1984. Any wine delivered in order to discharge the obliga ­ tion laid down in Article 39 (2) of Regulation (EEC) No 337/79 may be distilled only from 1 January 1984. Article 8 1 . The distiller may receive aid under the condi ­ tions laid down in paragraph 2. The amount of the aid shall be :  0,55 ECU per % vol per hectolitre of product produced by distillation, where the latter is a neutral alcohol complying with the definition given in the Annex to Regulation (EEC) No 2179/83,  0,53 ECU per % vol per hectolitre of product produced by distillation, where the latter is a marc spirit meeting the national quality requirements applicable,  0,49 ECU per % vol per hectolitre of product produced by distillation, where the latter is a wine spirit meeting the national quality requirements applicable,  0,46 ECU per % vol per hectolitre of product produced by distillation, where the latter is a distil ­ late or raw alcohol with an alcoholic strength of not less than 52 % vol. 2. A distiller who wishes to receive the aid referred to in paragraph 1 shall by 31 October 1984 submit an application to the intervention agency of the Member State in which distillation took place, accompanied by : No L 236/18 Official Journal of the European Communities 26. 8 . 83 (a) copies of the accompanying documents relating to the transport of the by-products or wine delivered to him or a summary of the contents of those documents ; (b) a statement, endorsed by a supervisory authority designated by the Member State concerned, of the quantities of :  neutral alcohol,  marc spirit,  wine spirit,  distillate or raw alcohol with an alcoholic strength of not less than 52 % vol, obtained by the distillation of the by-products of wine-making or of wine . Member States may require that the copies or summary referred to at point (a) in the first subpara ­ graph be endorsed by a supervisory authority. When the product delivered to the distiller is the product referred to in the second subparagraph of Article 39 ( 1 ) of Regulation (EEC) No 337/79 , the accompanying document shall be amended in conse ­ quence. 3 . The intervention agency shall pay the aid referred to in paragraph 1 not later than three months after submission of the application and of the docu ­ ments referred to in paragraph 2. The distiller must provide the intervention agency before 1 February 1985 with proof that he has paid the producer the buying-in price for wine delivered for distillation within the period laid down in Article 5 (2). If such proof is not provided by 1 February 1985, the intervention agency shall recover the aid from the distiller. However, if the proof is provided after the time limit laid down but before 1 May 1985 and the delay is not due to serious negligence by the distiller, the interven ­ tion agency shall recover 20 % of the aid paid. If it is found that the distiller has not paid the producer the buying-in price for wine delivered for distillation, the intervention agency shall pay the producer, before 1 June 1985, an amount equal to the aid, if necessary through the intervention agency of the producer's Member State . Regulation (EEC) No 2179/83, by a date fixed by the competent national authority. 2 . The price to be paid to the distiller by the inter ­ vention agency shall be 1,73 ECU per % vol of pure alcohol per hectolitre. If the distiller has received aid as provided for in Article 8 , this price shall be reduced by the amount of that aid. If the distiller has not received the aid, the provisions of Article 8 (2) shall apply. 3 . If Article 18 (3) of Regulation (EEC) No 2179/83 is applied, the differentiated prices shall be :  1,83 ECU per % vol of pure alcohol per hectolitre, for alcohol derived from the distillation of marc,  1,55 ECU per % vol of pure alcohol per hectolitre, for alcohol derived from the distillation of wine, lees or the liquid obtained from the over-pressing of grape marc or the pressing of wine lees. 4. The prices referred to in paragraphs 2 and 3 shall apply to neutral alcohol complying with the definition given in the Annex to Regulation (EEC) No 2179/83. For other alcohols, the prices laid down in paragraphs 2 and 3 shall be reduced by 0,09 ECU per % vol of pure alcohol per hectolitre. 5 . The intervention agency shall pay the distiller for the alcohol not later than three months after the day on which it was delivered. The second, third and fourth subparagraphs of Article 8 (3) shall apply, subject to the necessary adjustments. Article 10 The Guarantee Section of the European Agricultural Guidance and Guarantee Fund shall contribute to intervention agencies' expenditure on the taking-over of alcohol. The contribution shall be at a standard rate of 0,73 ECU per % vol of alcohol per hectolitre of alcohol taken over. However, for alcohol taken over under Article 1 1 (2) of Regulation (EEC) No 2179/83 , the contribution shall be 0,18 ECU per % voi of alcohol per hectolitre. Articles 4 and 5 of Regulation (EEC) No 729/70 shall apply to this contribution . Article 11 1 . In the case referred to in Article 26 (1 ) of Regula ­ tion (EEC) No 2179/83 , the contract or declaration of delivery of wine to be fortified for distillation shall be submitted for approval by the competent intervention agency not later than 31 January 1984. Article 9 1 . The delivery by the distiller to the intervention agency of products with an alcoholic strength of not less than 92 % vol shall be effected by 31 October 1984, or, in the event of application of Article 1 1 (2) of 26. 8 . 83 Official Journal of the European Communities No L 236/19 If it is found that the processor has not paid the producer the buying-in price for wine delivered for distillation, the intervention agency shall pay the producer, before 1 August 1985, an amount equal to the aid, if necessary through the intervention agency of the producer's Member State . Article 12 The average minimum alcoholic strength of the by-products of wine-making withdrawn under supervi ­ sion as referred to in Article 39 (4) or (5) of Regulation (EEC) No 337/79 shall be :  in wine-growing zone A : 1,8 % vol per 100 kilo ­ grams of by-product,  in wine-growing zone B : 2% vol per 100 kilo ­ grams of by-product,  in wine-growing zones C : 3,2 % vol per 100 kilo ­ grams of by-product. Where, in view of the special characteristics of the harvest, application of the levels referred to in the first subparagraph does not permit or threatens not to permit adequate supervision of compliance with the obligation laid down in the first subparagraph of Article 39 ( 1 ) of Regulation (EEC) No 337/79, Member States may fix, for one or more administrative units or parts of administrative units, levels higher than those referred to in the first subparagraph . The intervention agency shall inform the producer of the result of the approval procedure within 15 days following the date of submission of the contract or declaration. 2. Wine may be fortified for distillation only from 1 January 1984 and until 31 August 1984, and in any event not until the contract or declaration has been approved. 3 . The distillation of wine fortified for distillation may not take place after 31 October 1984. 4. The processor shall send to the intervention agency, not later than the 10th day of each month, a statement of the quantities of wine delivered to him during the previous month . 5 . For wine fortified for distillation, the processor shall be entitled to an aid of 0,47 ECU per hectolitre per % vol of actual wine alcohol before fortification for distillation . In order to receive the aid, the processor shall, by 30 November 1984, submit a request to the competent intervention agency, attaching a copy of the accom ­ panying documents relating to the transport of the wine for which the aid is being requested or a summary of those documents. Member States may require that the copies or summary referred to in the second subparagraph be endorsed by a supervisory authority. The aid shall be paid not more than three months after the date of submission of proof that the security referred to in Article 26 (4) of Regulation (EEC) No 2179/83 has been lodged, but not in any event before the date on which the contract or declaration has been approved. 6 . Subject to Article 23 of Regulation (EEC) No 2179/83, the security shall be released only if, by 31 March 1985, proof is provided that :  the total quantity of wine stipulated in the contract or declaration has been fortified for distillation and distilled,  the buying-in price for wine delivered for distilla ­ tion has been paid to the producer within the time limits laid down in Article 5 (2). If proof as referred to in the first subparagraph is not provided by 31 March 1985, the intervention agency shall recover the aid from the processor fortifying the wine for distillation . However, if such proof is provided after the time limit laid down but before 1 July 1985, the intervention agency shall recover 20 % of the aid paid. Article 13 1 . By the 20th day of each month at the latest, Member States shall communicate the following infor ­ mation to the Comnyssion for the previous month :  the quantity of alcohol delivered to intervention agencies following distillation under Article 39 of Regulation (EEC) No 337/79,  the quantity of grape marc spirits and wine spirits produced and the quantity of alcohol contained therein,  the quantity of other products of a strength of 52 % vol or more for which aid has been requested . 2. Member States shall , for alcohol taken over by their intervention agencies, notify the Commission before 1 October 1983 of the selling prices obtaining throughout the 1982/83 wine-growing year and of the characteristics and quantity of the products sold at those prices. 3 . Member States shall inform the Commission before 1 March 1985 of cases in which distillers of wine have not fulfilled their obligations and of the measures taken in consequence. No L 236/20 Official Journal of the European Communities 26. 8 . 83 tion, be the period 1 September 1982 to 31 August 1983 . Article 14 The amounts referred to in Articles 5, 8 and 9 shall be converted into national currency at the representative rate applying on 16 December 1983 in the wine sector, which for this purpose shall apply from 1 September 1983 . Article 15 The reference period referred to in Article 6 ( 1 ) of Regulation (EEC) No 337/79 shall, for the purposes of the obligations referred to in Article 39 of that Regula Article 16 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 August 1983 . For the Commission Poul DALSAGER Member of the Commission